DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 13 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US Pub 2019/0103656 ) in view of Lee et al (US Pub 2018/0342192), Reznic (US Pub 2020/0021321) and Chang et al (US Pub 2018/0316379).

With respect to claim 1, Shi discloses an electronic device, (fig. 1; electronic  device 100) comprising: a substrate comprising a first area and a second area; a display panel on the substrate, and comprising a first display area at the first area and a second display area at the second area; (par 0048; discloses  in FIG. 2A, the electronic device 200 is illustrated in an unfolded configuration where a main display region 110, located above a main panel 210, and an auxiliary display region 130, located above an auxiliary panel 220; i.e. main panel includes the first are and auxiliary panel includes the second area) a plurality of first patch antennas at a first antenna area in the first area; (see par 0049; discloses  the main panel 210 may comprise at least a first antenna region 230; par 0039; discloses antenna may be microstrip patch antenna; par 0044; discloses MIMO technology may have two or more antennas at each of the transmit or receive ends of the communication paths) a plurality of second patch antennas at a second antenna area in the second area; ( the auxiliary panel 220 may comprise a second antenna region 240 located vertically below the auxiliary display region 220 corresponding to the upright normal operating condition of the electronic device 200) a radio frequency (RF) driving unit configured to drive the plurality of first patch antennas and the plurality of second patch antennas; (see par 0105; discloses FIG. 15 illustrates a block diagram of a transceiver 1400 adapted to transmit and receive signaling over a telecommunications network. The transceiver 1500 may be installed in a host device. As shown, the transceiver 1500 comprises a network-side interface 1502, a coupler 1504, a transmitter 1506, a receiver 1508, a signal processor 1510, and a device-side interface 1512) and a main processor (fig. 14; processor 1404) configured to control and the RF driving unit to perform wireless data communication by using the plurality of first patch antennas or the plurality of second patch antennas in a first mode in which an image is displayed through one of the first display area or the second display area, (see par 0055; discloses Upon detecting that the housing 104 is in the folded configuration, the sensor 1202 closes the switch 1240, thereby forming a shorting connection between the auxiliary antenna 1220 and the ground plane 1230; hence deactivating the auxiliary antenna in folded configuration; see par 0055; discloses the antennas in the auxiliary panel 220 are deactivated when the antennas are shorted to the ground plane 250 on the backside of the main panel 210; fig. 1A; discloses a folded state where image is displayed on main display region 110) and to perform wireless data communication by using the plurality of first patch antennas and the plurality of second patch antennas in a second mode in which an image is displayed through both the first display area and the second display area (see par 0092; discloses Upon detecting that the housing 104 is in the unfolded configuration, the sensor 1202 opens the switch 1240, thereby allowing the transmit (TX)/receive (RX) chain 1210 to transmit/receive signals over the auxiliary antenna 1220; see fig. 1C; discloses unfolded state where image is displayed on both main display region 110 and auxiliary display region 130);
Shi doesn’t expressly disclose a display driving unit configured to drive the display panel;
In the same field of endeavor, Lee discloses a foldable electronic device having a flexible display that is bendable foldable (see par 0047; discloses the display panel 100 may be a flexible display panel. For example, at least a portion of the display panel 100 may be embodied to be flexible such that it is bendable, foldable and/or rollable) and comprises a display driving unit configured to drive the display panel; (see par 0069; discloses the display device in accordance with an exemplary embodiment of the invention may include a display panel 100, a display driver 110, and a processor 120; par 0094; discloses  the processor 120 may select any one mode of the entire display mode and the partial display mode, and control the display driver 110 and/or the display panel 100 according to the selected mode.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi to include a display driver coupled to the display panel and configured to drive the display panel to display image in full mode or partial mode as disclosed by Lee in order to effectively control the display panel to operate in different modes based on the configuration of the display panel i.e. folded or unfolded configuration;
Shi as modified by Lee discloses transmitting data via the one or more antennas (Shi; par 0025; discloses a data signal may be transmitted/received using one or both antennas);
Shi as modified by Lee don’t expressly disclose image is displayed according to the data received by the plurality of patch antennas;
In the same field of endeavor, Reznic discloses device comprising antenna for receiving data signal and image is displayed according to the data received by the plurality of patch antennas; (par 0031; discloses The signals transmitted from video source unit 400 may be received on both antennas 501-1 and 501-2 of video display unit 500 using the MIMO method; par 0055; discloses Analog video handler 550 may receive the restored signal 2 and may render the video on any rendering equipment such as on digital googles, on a display and the like);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee to receive video data signal via the one or more antennas as disclosed by Reznic in order to allow user to view contents on their devices wirelessly;
Shi as modified by Lee and Reznic don’t expressly disclose a plurality of first patch antennas at a first antenna area in the first area to receive data to be displayed as an image at the first display area; a plurality of second patch antennas at a second antenna area in the second area to receive data to be displayed as an image at the second display area;
In the same field of endeavor, Chang discloses antenna systems for consumer devices capable of switching antennas (see par 0001); Chang discloses a plurality of first antenna in the first area to receive data to be displayed as an image at the first display area; (fig. 11A; discloses the device is folded state where screen A is being used and antenna 64 and 68 are activated;) a plurality of second in the second area to receive data to be displayed as an image at the second display area (fig. 11B; discloses the device is folded state where screen B is being used and antenna 66 and 70 are activated; par 0074; discloses in FIGS. 11A-11B, one of the display screens 56, 58 may be facing the user as shown. In the closed orientation, the angle between the housings 52, 54 may be approximately 0 degree. The antennas selected in the closed orientations in FIGS. 11A-11B are in the housing of the respective display screen forming the cover); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee and Reznic to selectively activate antennas based on the screen that is being operated by the user as disclosed by Chang in order to select an operating configuration that provides higher signal quality for transmitting and receiving data.

With respect to claim 2, Shi as modified by Lee, Reznic and Chang discloses wherein the main processor is configured to control the display driving unit and the RF driving unit to perform the wireless data communication by using the plurality of first patch antennas when an image is displayed through the first display area, and to perform the wireless data communication by using the plurality of second patch antennas when an image is displayed through the second display area (Shi; see par 0092; discloses Upon detecting that the housing 104 is in the unfolded configuration, the sensor 1202 opens the switch 1240, thereby allowing the transmit (TX)/receive (RX) chain 1210 to transmit/receive signals over the auxiliary antenna 1220; see fig. 1C; discloses unfolded state where image is displayed on both main display region 110 and auxiliary display region 130; hence both the first and second antennas are used for wireless communication as the main display and auxiliary display displays an image).

With respect to claim 3, Shi as modified by Lee, Reznic and Chang discloses wherein the first display area and the second display area are defined by a folding line, and the display panel is configured to be folded along the folding line (Shi; par 0028; discloses  Housing portions 106 and 108 can be in the form of discrete sections connected to one another along a surface 112 that can be in the form of a fold line, hinge or other suitable structure that allows for relative movement of the housing portions 106, 108). 

With respect to claim 4, Shi as modified by Lee, Reznic and Chang discloses wherein a number of the plurality of first patch antennas is eight, and a number of the plurality of second patch antennas is eight (Shi; par 0044; discloses MIMO technology may have two or more antennas at each of the transmit or receive ends of the communication paths, an 8×8 MIMO is a configuration with eight antennas at each of the transmit and receive ends. In general, the greater the number of antennas, the greater the bandwidth capacity, data speed transfer, and signal reliability).

With respect to claim 9, Shi as modified by Lee, Reznic and Chang discloses wherein, in the second mode, 16 receiving end patch antennas are the plurality of first patch antennas and the plurality of second patch antennas, and the 16 receiving end patch antennas driven by the RF driving unit are configured to receive wireless communication data from a transmitting end having eight transmitting end patch antennas (Shi; see par 0092; discloses in different embodiment; Upon detecting that the housing 104 is in the unfolded configuration, the sensor 1202 opens the switch 1240, thereby allowing the transmit (TX)/receive (RX) chain 1210 to transmit/receive signals over the auxiliary antenna 1220; par 0044; discloses MIMO technology may have two or more antennas at each of the transmit or receive ends of the communication paths, an 8×8 MIMO is a configuration with eight antennas at each of the transmit and receive ends. In general, the greater the number of antennas, the greater the bandwidth capacity, data speed transfer, and signal reliability);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic and Chang to increase the transmitting and receiving antennas having 16X16 configuration in order to increase bandwidth capacity, data speed transfer, and signal reliability.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US Pub 2019/0103656 ) in view of Lee et al (US Pub 2018/0342192), Reznic (US Pub 2020/0021321), Chang et al (US Pub 2018/0316379) and ABDOLEE et al (US Pub 2019/0215103).

With respect to claim 5, Shi as modified by Lee, Reznic and Chang discloses wherein, in the first mode, eight receiving end patch antennas are the plurality of first patch antennas or the plurality of second patch antennas, and the eight receiving end patch antennas are configured to be driven by the RF driving unit (Shi; discloses embodiments of this disclosure provide foldable housing designs/configurations that dynamically activate additional antennas when a device's foldable housing is transitioned from a folded configuration to an unfolded configuration, as well as deactivate the additional antennas when the device's foldable housing is transitioned back to the folded configuration; par 0044; discloses an 8×8 MIMO is a configuration with eight antennas at each of the transmit and receive ends; par 0024;);
Shi as modified by Lee, Reznic and Chang discloses don’t expressly disclose the RF driving unit receives wireless communication data from a transmitting end having 16 transmitting end patch antennas;
ABDOLEE discloses a MIMO (multiple input multiple output) wireless communication system where the transmitting end comprises large number of antennas compared to receiving antennas of the receiving device (see par 0023; discloses When the number of transmit antennas is large (e.g., typically 64 or more), the law of large numbers permits massive MIMO systems to treat the channels as being orthogonal, which allows for an approximate elimination of the other signals' and channels' interference from the desired signal; par 0067; discloses In a 4N×1 configuration, the system includes one receive antenna. The system takes into account the diversity gain from four channel vectors being used from the four transmit antenna arrays to the one receive antenna. If greater diversity is required, more receive antennas can be utilized to create more channels from transmitter to receiver. In the case of a 4N×2 system 700 as shown in FIG. 7, two receive antennas 725a-b are used, and the diversity of the system is evaluated over eight channel vectors 721a-722d from transmitter 710 to receiver 730);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic and Chang to dispose large number of transmitting antenna as the transmitting base unit as disclosed by ABDOLEE in order to allows for an approximate elimination of the other signals' and channels' interference from the desired signal.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US Pub 2019/0103656 ) in view of Lee et al (US Pub 2018/0342192), Reznic (US Pub 2020/0021321), Chang et al (US Pub 2018/0316379), ABDOLEE et al (US Pub 2019/0215103) and Molev Shteiman et al (US Pub 2017/0093467).

With respect to claim 6, Shi as modified by Lee, Reznic, Chang and ABDOLEE discloses wherein, in the first mode, the eight receiving end patch antennas are configured to receive the wireless communication data that is transmitted from the 16 transmitting end patch antennas through a communication channel (ABDOLEE; par 0067; discloses  more receive antennas can be utilized to create more channels from transmitter to receiver. In the case of a 4N×2 system 700 as shown in FIG. 7, two receive antennas 725a-b are used, and the diversity of the system is evaluated over eight channel vectors 721a-722d from transmitter 710 to receiver 730);
Shi as modified by Lee, Reznic, Chang and ABDOLEE don’t expressly disclose channel defined by the following channel information matrix

    PNG
    media_image1.png
    183
    720
    media_image1.png
    Greyscale

In the same field of endeavor, Molev Shteiman discloses a method of communicating using MIMO antenna array (see abstract); Molev Shteiman discloses communication channel formed by the plurality of transmitting antenna and receiving antennas where the communication channel is defined by a channel information matrix (see par 0066; discloses Communications system 100 may be represented as a mathematical model expressible as: [00001] [ y 1 y 2 .Math. y M ] = [ a 1 , 1 a 1 , 2 .Math. a 1 , K a 2 , 1 a 2 , 2 .Math. a 2 , K .Math. .Math. .Math. a M , 1 a M , 2 .Math. a M , K ] .Math. [ x 1 x 2 .Math. x K ] + [ n 1 n 2 .Math. n M ] .Math. .Math. or Y = A .Math. X + N ,
where X is a transmitted symbol vector of length K in which each element x.sub.k represents a data symbol associated with user k; Y is a received sample vector of length M in which each element y.sub.m represents a sample of receive antenna m; N is a receiver noise sample vector of length M in which each element n.sub.m represents the noise receive on receive antenna m, it is assumed that N is additive white Gaussian noise (AWGN); A is a channel matrix of size M by K in which each element a.sub.m,k represents a channel transfer function between user k and receive antenna m; K is the number of users served by MIMO base station 105; and M is the number of receive antennas of MIMO base station 105);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic, Chang and ABDOLEE to transmit data using plurality of channels formed between the transmitting antenna and the receiving antenna as disclosed by Molev Shteiman in order to increase the bandwidth of the communication device.

With respect to claim 7, Shi as modified by Lee, Reznic, Chang, ABDOLEE and Molev Shteiman further discloses wherein the RF driving unit is configured to estimate transmission data x1 to x16 by decoding reception data y1 to y8 received by the eight receiving end patch antennas by using the following equation (ABDOLEE; par 0063; discloses Once the received signal is detected, a corresponding and/or appropriate 3/4 rate decoder in the receiver 530 estimates the transmitted signal. The appropriate decoding formulas, corresponding to the space-time code matrix X, can be expressed as Equation (10) below, where {tilde over (s)}.sub.0, {tilde over (s)}.sub.1, and {tilde over (s)}.sub.2 are the estimated signals of s.sub.0, s.sub.1, and s.sub.2 respectively);

    PNG
    media_image2.png
    412
    299
    media_image2.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic, Chang, ABDOLEE and Molev Shteiman to decode the received data using the decoding equation disclosed by Molev Shteiman in order to decode the transmitted data accurately. 

With respect to claim 8, Shi as modified by Lee, Reznic, Chang, ABDOLEE and Molev Shteiman further discloses wherein the transmission data x1 to x16 is sequentially transmitted through the 16 transmitting end patch antennas in a form of 15eight data rows arranged as: (Molev Shteiman; par 0076; discloses Communications system 200 may be represented as a mathematical model expressible as:
[00010] [ r 1 r 2 .Math. r K ] = [ a 1 , 1 a 1 , 2 .Math. a 1 , M a 2 , 1 a 2 , 2 .Math. a 2 , M .Math. .Math. .Math. a K , 1 a K , 2 .Math. a K , M ] .Math. [ w 1 , 1 w 1 , 2 .Math. w 1 , K w 2 , 1 w 2 , 2 .Math. w 2 , K .Math. .Math. .Math. w M , 1 w M , 2 .Math. w M , K ] .Math. [ x 1 x 2 .Math. x K ] or R = A .Math. W .Math. X + N ,
where X is a transmitted symbol vector of length K in which each element x.sub.k represents a symbol of user k; R is a received sampled vector of length K in which each element r.sub.k represents a sample received by user k; N is a received noise vector of length K in which each element n.sub.k represents noise received by user k (it is assumed that N is AWGN); A is a channel matrix of size M by K in which each element a.sub.m,k represents the channel transfer function between user k and transmit antenna m; and W is a precoding matrix of size K by M.)

    PNG
    media_image3.png
    301
    614
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic, Chang, ABDOLEE and Molev Shteiman to transmit plurality of data using plurality of channels formed between the transmitting antenna and the receiving antenna as disclosed by Molev Shteiman in order to transmit large amount of data while increasing the bandwidth of the communication device.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US Pub 2019/0103656 ) in view of Lee et al (US Pub 2018/0342192), Reznic (US Pub 2020/0021321), Chang et al (US Pub 2018/0316379), and Molev Shteiman et al (US Pub 2017/0093467).

With respect to claim 10, Shi as modified by Lee, Reznic and Chang don’t expressly disclose wherein, in the second mode, the 16 receiving end patch antennas are configured to receive the wireless communication data that is transmitted from the eight transmitting end patch antennas through a communication channel defined by the following channel information matrix:

    PNG
    media_image4.png
    398
    552
    media_image4.png
    Greyscale

In the same field of endeavor, Molev Shteiman discloses a method of communicating using MIMO antenna array (see abstract); Molev Shteiman discloses communication channel formed by the plurality of transmitting antenna and plurality of receiving antennas where the communication channel is defined by a channel information matrix (see par 0066; discloses Communications system 100 may be represented as a mathematical model expressible as: [00001] [ y 1 y 2 .Math. y M ] = [ a 1 , 1 a 1 , 2 .Math. a 1 , K a 2 , 1 a 2 , 2 .Math. a 2 , K .Math. .Math. .Math. a M , 1 a M , 2 .Math. a M , K ] .Math. [ x 1 x 2 .Math. x K ] + [ n 1 n 2 .Math. n M ] .Math. .Math. or Y = A .Math. X + N ,
where X is a transmitted symbol vector of length K in which each element x.sub.k represents a data symbol associated with user k; Y is a received sample vector of length M in which each element y.sub.m represents a sample of receive antenna m; N is a receiver noise sample vector of length M in which each element n.sub.m represents the noise receive on receive antenna m, it is assumed that N is additive white Gaussian noise (AWGN); A is a channel matrix of size M by K in which each element a.sub.m,k represents a channel transfer function between user k and receive antenna m; K is the number of users served by MIMO base station 105; and M is the number of receive antennas of MIMO base station 105);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic and Chang to transmit data using plurality of channels formed between the transmitting antenna and the receiving antenna as disclosed by Molev Shteiman in order to increase the bandwidth of the communication device.

With respect to claim 11, Shi as modified by Lee, Reznic, Chang and Molev Shteiman discloses wherein the RF driving unit is configured to estimate transmission data x1 to x8 by decoding reception data y1 to y8 20and y1* to y8* received by the 16 receiving end patch antennas by using the following equation: (Molev Shteiman; par 0068; A first MIMO decoder technique that may be used is referred to as a maximum likelihood (ML) decoder. A ML decoder searches for a solution that as minimum distance D between the received sample vector Y and the estimate of the transmitted symbol vector {circumflex over (X)}, which may be expressed mathematically as:
[00002] X ML = arg .Math. .Math. min X .Math. .Math. ( ( Y - A .Math. X .Math. ) T .Math. ( Y - A .Math. X .Math. ) ) or X ML = arg .Math. .Math. min X .Math. .Math. ( X H .Math. Acor .Math. X - 2 .Math. Re  ( X H .Math. R ) ) ,
where R=A.sup.T.Math.Y is a maximum ratio combining (MRC) vector of length K, Acor is an autocorrelation matrix with dimension K by K., and (.).sup.T is a transpose operator);
 


    PNG
    media_image5.png
    398
    295
    media_image5.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic, Chang and Molev Shteiman to decode the received data using the decoding equation disclosed by Molev Shteiman in order to decode the transmitted data accurately. 

With respect to claim 12, Shi as modified by Lee, Reznic, Chang and Molev Shteiman discloses wherein the transmission data x1 to x8 is sequentially transmitted through the eight transmitting end patch antennas in a form of 16 data rows arranged as: (Molev Shteiman; par 0076; discloses Communications system 200 may be represented as a mathematical model expressible as:
[00010] [ r 1 r 2 .Math. r K ] = [ a 1 , 1 a 1 , 2 .Math. a 1 , M a 2 , 1 a 2 , 2 .Math. a 2 , M .Math. .Math. .Math. a K , 1 a K , 2 .Math. a K , M ] .Math. [ w 1 , 1 w 1 , 2 .Math. w 1 , K w 2 , 1 w 2 , 2 .Math. w 2 , K .Math. .Math. .Math. w M , 1 w M , 2 .Math. w M , K ] .Math. [ x 1 x 2 .Math. x K ] or R = A .Math. W .Math. X + N ,
where X is a transmitted symbol vector of length K in which each element x.sub.k represents a symbol of user k; R is a received sampled vector of length K in which each element r.sub.k represents a sample received by user k; N is a received noise vector of length K in which each element n.sub.k represents noise received by user k (it is assumed that N is AWGN); A is a channel matrix of size M by K in which each element a.sub.m,k represents the channel transfer function between user k and transmit antenna m; and W is a precoding matrix of size K by M.)


    PNG
    media_image6.png
    460
    343
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    70
    336
    media_image7.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by Lee, Reznic, Chang and Molev Shteiman to transmit plurality of data using plurality of channels formed between the transmitting antenna and the receiving antenna as disclosed by Molev Shteiman in order to transmit large amount of data while increasing the bandwidth of the communication device.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US Pub 2019/0103656 ) in view of ABDOLEE et al (US Pub 2019/0215103), Reznic (US Pub 2020/0021321) and Chang et al (US Pub 2018/0316379).

With respect to claim 13, Shi discloses an electronic device comprising: a substrate comprising a first area and a second area; a display panel comprising a first display area at the first area and a second display area at the second area; (par 0048; discloses  in FIG. 2A, the electronic device 200 is illustrated in an unfolded configuration where a main display region 110, located above a main panel 210, and an auxiliary display region 130, located above an auxiliary panel 220; i.e. main panel includes the first are and auxiliary panel includes the second area) a plurality of first patch antennas at the first area; (see par 0049; discloses  the main panel 210 may comprise at least a first antenna region 230; par 0039; discloses antenna may be microstrip patch antenna; par 0044; discloses MIMO technology may have two or more antennas at each of the transmit or receive ends of the communication paths) and a plurality of second patch antennas at the second area, the method comprising: ( the auxiliary panel 220 may comprise a second antenna region 240 located vertically below the auxiliary display region 220 corresponding to the upright normal operating condition of the electronic device 200) performing, by the electronic device, wireless data communication by using the plurality of first patch antennas or the plurality of second patch antennas in a first mode in which an image is displayed through the first display area or the second display area; (see par 0055; discloses Upon detecting that the housing 104 is in the folded configuration, the sensor 1202 closes the switch 1240, thereby forming a shorting connection between the auxiliary antenna 1220 and the ground plane 1230; hence deactivating the auxiliary antenna in folded configuration; see par 0055; discloses the antennas in the auxiliary panel 220 are deactivated when the antennas are shorted to the ground plane 250 on the backside of the main panel 210; fig. 1A; discloses a folded state where image is displayed on main display region 110) and performing, by the electronic device, wireless data communication by using the plurality of first patch antennas and the plurality of second patch antennas in a second mode in which an image is displayed through the first display area and the second display area (see par 0092; discloses Upon detecting that the housing 104 is in the unfolded configuration, the sensor 1202 opens the switch 1240, thereby allowing the transmit (TX)/receive (RX) chain 1210 to transmit/receive signals over the auxiliary antenna 1220; see fig. 1C; discloses unfolded state where image is displayed on both main display region 110 and auxiliary display region 130);
Shi doesn’t expressly disclose the electronic device communication with a transmitting device;
ABDOLEE discloses a wireless communication system where the electronic device communication with a transmitting device (par 0006; discloses One idea of massive MIMO is to use a large number of transmit antennas at a base station with linear pre-coding and combining, respectively, to eliminate interfering signals at the mobile station);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi to communication the electronic device with base station using MIMO as disclosed by ABDOLEE in order to achieve the faster and more reliable wireless communication between the electronic device and the base station;
Shi as modified by ABDOLEE discloses transmitting data via the one or more antennas (Shi; par 0025; discloses a data signal may be transmitted/received using one or both antennas);
Shi as modified by ABDOLEE don’t expressly disclose image is displayed according to the data received by the plurality of patch antennas;
In the same field of endeavor, Reznic discloses device comprising antenna for receiving data signal and image is displayed according to the data received by the plurality of patch antennas; (par 0031; discloses The signals transmitted from video source unit 400 may be received on both antennas 501-1 and 501-2 of video display unit 500 using the MIMO method; par 0055; discloses Analog video handler 550 may receive the restored signal 2 and may render the video on any rendering equipment such as on digital googles, on a display and the like);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE to receive video data signal via the one or more antennas as disclosed by Reznic in order to allow user to view contents on their devices wirelessly;
Shi as modified by ABDOLEE and Reznic don’t expressly disclose a plurality of first patch antennas at a first antenna area in the first area to receive data to be displayed as an image at the first display area; a plurality of second patch antennas at a second antenna area in the second area to receive data to be displayed as an image at the second display area;
In the same field of endeavor, Chang discloses antenna systems for consumer devices capable of switching antennas (see par 0001); Chang discloses a plurality of first antenna in the first area to receive data to be displayed as an image at the first display area; (fig. 11A; discloses the device is folded state where screen A is being used and antenna 64 and 68 are activated;) a plurality of second in the second area to receive data to be displayed as an image at the second display area (fig. 11B; discloses the device is folded state where screen B is being used and antenna 66 and 70 are activated; par 0074; discloses in FIGS. 11A-11B, one of the display screens 56, 58 may be facing the user as shown. In the closed orientation, the angle between the housings 52, 54 may be approximately 0 degree. The antennas selected in the closed orientations in FIGS. 11A-11B are in the housing of the respective display screen forming the cover); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE and Reznic to selectively activate antennas based on the screen that is being operated by the user as disclosed by Chang in order to select an operating configuration that provides higher signal quality for transmitting and receiving data.



With respect to claim 14, Shi as modified by ABDOLEE, Reznic and Chang discloses further comprising: performing, by the electronic device, wireless data communication by using the plurality of first patch antennas in a 1-1 mode in which an image is displayed through the first display area; (see par 0055; discloses Upon detecting that the housing 104 is in the folded configuration, the sensor 1202 closes the switch 1240, thereby forming a shorting connection between the auxiliary antenna 1220 and the ground plane 1230; hence deactivating the auxiliary antenna in folded configuration; see par 0055; discloses the antennas in the auxiliary panel 220 are deactivated when the antennas are shorted to the ground plane 250 on the backside of the main panel 210; fig. 1A; discloses a folded state where image is displayed on main display region 110) and performing, by the electronic device, wireless data communication by using the plurality of second patch antennas in a 1-2 mode in which an image is displayed through the second display area (Shi; see par 0092; discloses Upon detecting that the housing 104 is in the unfolded configuration, the sensor 1202 opens the switch 1240, thereby allowing the transmit (TX)/receive (RX) chain 1210 to transmit/receive signals over the auxiliary antenna 1220; see fig. 1C; discloses unfolded state where image is displayed on both main display region 110 and auxiliary display region 130; hence both the first and second antennas are used for wireless communication as the main display and auxiliary display displays an image).

With respect to claim 15, Shi as modified by ABDOLEE , Reznic and Chang discloses further comprising: transmitting, by the transmitting device, wireless communication data by using 16 transmitting end patch antennas in the first mode; and receiving, by the electronic device, the wireless communication data by using eight receiving end patch antennas, which are the plurality of first patch antennas or the plurality of second patch antennas in the first mode (ABDOLEE; fig. 7; discloses the transmitting device 710 transmits data using large number of transmitting antennas where the receiving device 730 receives data using less number of receiving antennas; par 0006; discloses One idea of massive MIMO is to use a large number of transmit antennas at a base station with linear pre-coding and combining, respectively, to eliminate interfering signals at the mobile station);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE , Reznic and Chang to use large number of transmitting antenna at the transmitting device to transmit data to the receiving device as disclosed by ABDOLEE in order to eliminate interfering signals at the receiving device while  achieving a high-speed wireless communication between the transmitting device and the receiving device.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US Pub 2019/0103656 ) in view of ABDOLEE et al (US Pub 2019/0215103), Reznic (US Pub 2020/0021321), Chang et al (US Pub 2018/0316379)and Molev Shteiman et al (US Pub 2017/0093467).

With respect to claim 16, Shi as modified by ABDOLEE, Reznic and Chang discloses wherein, in the first mode, the wireless communication data is transmitted from the 16 transmitting end patch antennas to the eight receiving end patch antennas (ABDOLEE; par 0067; discloses more receive antennas can be utilized to create more channels from transmitter to receiver. In the case of a 4N×2 system 700 as shown in FIG. 7, two receive antennas 725a-b are used, and the diversity of the system is evaluated over eight channel vectors 721a-722d from transmitter 710 to receiver 730);
Shi as modified by ABDOLEE, Reznic and Chang don’t expressly disclose channel defined by the following channel information matrix

    PNG
    media_image1.png
    183
    720
    media_image1.png
    Greyscale

In the same field of endeavor, Molev Shteiman discloses a method of communicating using MIMO antenna array (see abstract); Molev Shteiman discloses communication channel formed by the plurality of transmitting antenna and receiving antennas where the communication channel is defined by a channel information matrix (see par 0066; discloses Communications system 100 may be represented as a mathematical model expressible as: [00001] [ y 1 y 2 .Math. y M ] = [ a 1 , 1 a 1 , 2 .Math. a 1 , K a 2 , 1 a 2 , 2 .Math. a 2 , K .Math. .Math. .Math. a M , 1 a M , 2 .Math. a M , K ] .Math. [ x 1 x 2 .Math. x K ] + [ n 1 n 2 .Math. n M ] .Math. .Math. or Y = A .Math. X + N ,
where X is a transmitted symbol vector of length K in which each element x.sub.k represents a data symbol associated with user k; Y is a received sample vector of length M in which each element y.sub.m represents a sample of receive antenna m; N is a receiver noise sample vector of length M in which each element n.sub.m represents the noise receive on receive antenna m, it is assumed that N is additive white Gaussian noise (AWGN); A is a channel matrix of size M by K in which each element a.sub.m,k represents a channel transfer function between user k and receive antenna m; K is the number of users served by MIMO base station 105; and M is the number of receive antennas of MIMO base station 105);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE, Reznic and Chang to transmit data using plurality of channels formed between the transmitting antenna and the receiving antenna as disclosed by Molev Shteiman in order to increase the bandwidth of the communication device.

With respect to claim 17, Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman discloses further comprising estimating, by the electronic device, transmission data xi to x16 by decoding reception data yi to ya received by the 20eight receiving end patch antennas by using the following equation  (ABDOLEE; par 0063; discloses Once the received signal is detected, a corresponding and/or appropriate 3/4 rate decoder in the receiver 530 estimates the transmitted signal. The appropriate decoding formulas, corresponding to the space-time code matrix X, can be expressed as Equation (10) below, where {tilde over (s)}.sub.0, {tilde over (s)}.sub.1, and {tilde over (s)}.sub.2 are the estimated signals of s.sub.0, s.sub.1, and s.sub.2 respectively);

    PNG
    media_image2.png
    412
    299
    media_image2.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman to decode the received data using the decoding equation disclosed by Molev Shteiman in order to decode the transmitted data accurately. 

With respect to claim 18, Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman discloses further comprising: transmitting, by the transmitting device, wireless communication data by using eight transmitting end patch antennas in the second mode; and receiving, by the electronic device, the wireless communication data by using receiving end patch antennas, which are the plurality of first patch antennas and the plurality of second patch antennas in the second mode ((Shi; see par 0092; discloses Upon detecting that the housing 104 is in the unfolded configuration, the sensor 1202 opens the switch 1240, thereby allowing the transmit (TX)/receive (RX) chain 1210 to transmit/receive signals over the auxiliary antenna 1220; par 0044; discloses MIMO technology may have two or more antennas at each of the transmit or receive ends of the communication paths, an 8×8 MIMO is a configuration with eight antennas at each of the transmit and receive ends. In general, the greater the number of antennas, the greater the bandwidth capacity, data speed transfer, and signal reliability);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman to increase the transmitting and receiving antennas having 8X16 configuration in order to increase bandwidth capacity, data speed transfer, and signal reliability.

With respect to claim 19, Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman discloses wherein, in the second mode, the wireless communication data is transmitted from the eight transmitting end patch antennas to the 16 receiving end patch antennas through a communication channel defined by the following channel information matrix H: (Molev Shteiman ; see par 0066; discloses Communications system 100 may be represented as a mathematical model expressible as: [00001] [ y 1 y 2 .Math. y M ] = [ a 1 , 1 a 1 , 2 .Math. a 1 , K a 2 , 1 a 2 , 2 .Math. a 2 , K .Math. .Math. .Math. a M , 1 a M , 2 .Math. a M , K ] .Math. [ x 1 x 2 .Math. x K ] + [ n 1 n 2 .Math. n M ] .Math. .Math. or Y = A .Math. X + N ,
where X is a transmitted symbol vector of length K in which each element x.sub.k represents a data symbol associated with user k; Y is a received sample vector of length M in which each element y.sub.m represents a sample of receive antenna m; N is a receiver noise sample vector of length M in which each element n.sub.m represents the noise receive on receive antenna m, it is assumed that N is additive white Gaussian noise (AWGN); A is a channel matrix of size M by K in which each element a.sub.m,k represents a channel transfer function between user k and receive antenna m; K is the number of users served by MIMO base station 105; and M is the number of receive antennas of MIMO base station 105);


    PNG
    media_image4.png
    398
    552
    media_image4.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE, Reznic, Chang Molev Shteiman to transmit data using plurality of channels formed between the transmitting antenna and the receiving antenna as disclosed by Molev Shteiman in order to increase the bandwidth of the communication device.

With respect to claim 20, Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman further comprising estimating, by the electronic device, transmission data x1 to x8 by decoding reception data y1 to y8 and y1* to y8* received by the 16 receiving end patch antennas by using the following equation: (Molev Shteiman; par 0068; A first MIMO decoder technique that may be used is referred to as a maximum likelihood (ML) decoder. A ML decoder searches for a solution that as minimum distance D between the received sample vector Y and the estimate of the transmitted symbol vector {circumflex over (X)}, which may be expressed mathematically as:
[00002] X ML = arg .Math. .Math. min X .Math. .Math. ( ( Y - A .Math. X .Math. ) T .Math. ( Y - A .Math. X .Math. ) ) or X ML = arg .Math. .Math. min X .Math. .Math. ( X H .Math. Acor .Math. X - 2 .Math. Re  ( X H .Math. R ) ) ,
where R=A.sup.T.Math.Y is a maximum ratio combining (MRC) vector of length K, Acor is an autocorrelation matrix with dimension K by K., and (.).sup.T is a transpose operator);
 


    PNG
    media_image5.png
    398
    295
    media_image5.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shi as modified by ABDOLEE, Reznic, Chang and Molev Shteiman to decode the received data using the decoding equation disclosed by Molev Shteiman in order to decode the transmitted data accurately. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/16/2022